THE THIRTEENTH COURT OF APPEALS

                                     13-12-00447-CV


                                 RANDALL WOOTEN
                                        v.
                            CITY OF HALTOM CITY, TEXAS


                                    On Appeal from the
                       141st District Court of Tarrant County, Texas
                             Trial Cause No. 141-249217-10


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.



November 26, 2013